Citation Nr: 0513967	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for residuals of a 
lumbar spine injury.

3.  Entitlement to service connection for dementia, claimed 
as memory loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
digestive disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 regional office (RO) rating 
decision that denied service connection for residuals of a 
lumbar spine injury, for a heart condition, and for memory 
loss, and found that new and material evidence had not been 
submitted to reopen claims for service connection for a 
digestive disorder, claimed as a stomach condition, and for 
schizophrenia with chronic depression.  As the veteran's 
representative has since characterized as dementia the 
claimed disability of memory loss, the Board will do the 
same.


FINDINGS OF FACT

1.  The veteran does not currently have a heart disability 
that is related to service. 

2.  The veteran does not currently have residuals of a lumbar 
spine injury that are related to service.

3.  The veteran does not currently have dementia or memory 
loss.

4.  A June 1995 rating decision denied service connection for 
schizophrenia with chronic depression and for a digestive 
disorder; the veteran did not appeal that decision and it is 
final.  

5.  Evidence received since the June 1995 rating decision is 
new, but does not relate to an unestablished fact necessary 
to substantiate the claims for service connection for a 
digestive disorder and for schizophrenia with depression, and 
does not raise a reasonable possibility of substantiating 
those claims.  


CONCLUSION OF LAW

1.  A heart disability was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Claimed residuals of a lumbar spine injury were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Claimed dementia, to include memory loss, was not 
incurred or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  The  June 1995 RO rating decision, which denied service 
connection for a digestive disorder and for schizophrenia 
with chronic depression, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2004).

5.  Evidence received since the June 1995 rating decision is 
new, but not material; thus, the claim for service connection 
for a digestive disorder is not reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

6.  Evidence received since the June 1995 rating decision is 
new, but not material; thus, the claim for service connection 
for a mental disorder is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


The veteran contends that he has a heart disorder, dementia, 
and residuals of a lumber spine injury due to service, or 
that his heart disorder and dementia resulted from exposure 
to harmful gases and chemicals while training for active 
duty.  

Service medical records are negative for any report of, 
treatment for, or finding of a heart condition, dementia, 
memory loss, or lumbar spine injury.  The veteran was treated 
for complaints of back pain in December 1972, considered to 
be mild muscle strain, but he did not report any injury to 
his back.  Moreover, the back, cardiovascular system and 
digestive system were normal on examination for discharge 
from service, and no psychiatric abnormalities were then 
noted. 

Concerning a heart disorder, private treatment records show 
that the veteran was treated for a heart attack in March 
2002.  Coronary artery disease was diagnosed.  There is, 
however, no competent medical evidence of record linking any 
current heart disorder, including coronary artery disease, to 
service.  The veteran has stated that his current heart 
condition was caused by service.  As a layperson, however, he 
does not have the expertise to opine regarding a medical 
diagnosis or etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  His representative argues that the veteran's service 
medical records contain diastolic blood pressure readings in 
the range of "high normal" (between 85 and 89 mm/Hg.).  The 
Board did not find notations of such readings; moreover, even 
if they did exist, they would not provide a basis for 
granting service connection in the absence of a medical 
opinion linking such readings in service to currently 
diagnosed heart disease.

The veteran contends he sustained a lumbar spine injury in 
service, but reported on VA examination in March 2002 that he 
could not the remember dates or the mechanism of injury.  VA 
treatment records show that he was seen for complaints of low 
back pain on several occasions in recent years.  On VA 
examination in March 2002 the diagnosis was "residual, 
lumbar spine injury" and on examination it was noted that he 
had tenderness at the L4-L5 level and some limitation of back 
motion.  An x-ray of the lumbar spine was normal.  

The threshold requirement for service connection is that 
there be competent medical evidence of the current existence 
of the claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
medical evidence, however, shows no current diagnosis of a 
lumbar spine disability; thus there may be no service 
connection for the claimed condition.  Moreover, to the 
extent that the diagnosis "residual, lumbar spine injury" 
on VA examination in 2002 may be considered a diagnosis of 
current disability for compensation purposes, the Board 
concludes that the attribution of the current tenderness to 
palpation and limitation of back motion to injury in service 
is without basis in the record.  

The service medical records do not refer to a back injury.  
The veteran's reference at the 2002 examination to a back 
injury in service was vague, and the examiner noted that the 
veteran claimed to have memory problems.  Thus, the veteran 
cannot be considered a reliable historian; the Board 
concludes that his statements, alone, are not sufficient to 
support a finding that the veteran injured his back in 
service.  The Board acknowledges that lay statements may be 
competent evidence of injury, as the veteran is competent to 
report what he has experienced.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Nonetheless, the vagueness of his 
statements and his claimed memory problems significantly 
impair the probative value of his statements.  Thus, the 
attribution of his current back symptoms to a back injury in 
service is based on a premise for which the Board does not 
find support in the record.  Consequently, that "diagnosis" 
is not a competent medical opinion upon which to base a grant 
of service connection.  

As there is no showing of a current diagnosis of disability 
of the lumbar spine, and no competent medical evidence to 
link any claimed residual of lumbar spine injury to service, 
the Board must deny service connection for the claimed 
disability.  

With regard to the claimed dementia or memory loss, the Board 
notes that there is no medical evidence of record showing 
that the veteran has dementia or any current disability 
manifested by memory loss.  As noted above, if there is no 
competent medical evidence of a current disability; there may 
be no service connection for the claimed condition.  
Degmetich, supra; Brammer, supra.  And although the veteran 
has claimed he has dementia or memory loss, he is not 
competent to provide a medical diagnosis for such symptoms.  
Layno, supra.  

As the preponderance of the evidence is against the claims 
for service connection a heart condition, residuals of a 
lumbar spine injury, and dementia (claimed as memory loss), 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

New and Material Evidence Claims

A June 1995 rating decision denied service connection for 
schizophrenia with chronic depression and for a digestive 
disorder, essentially based on a finding that there was no 
complaint of or treatment for either disorder during service 
and there was no showing of a medical nexus between any 
current disability and service.  The veteran did not appeal 
the June 1995 rating decision; it is final.  The claim may be 
reopened only if new and material evidence was submitted 
since the June 1995 decision.  38 U.S.C.A. §§ 5108, 7104; 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended and the 
standard for finding new and material evidence has changed.  
The change in the law is applicable in this case because the 
veteran's claim was filed after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the June 1995 rating decision denying service 
connection for schizophrenia with chronic depression and for 
a digestive disorder, the evidence on file consisted of 
service medical records, private treatment records, VA 
treatment records, and various court documents. 

The veteran essentially contended that his schizophrenia with 
chronic depression and digestive disorder both had an onset 
during service.  He has also claimed that his mental disorder 
and digestive disorder were caused by exposure to harmful 
gases and chemicals in service.  In support of his claim he 
cited private and VA treatment records, which showed that he 
was first treated for psychiatric problems in February 1988.  
Court documents show he was committed to a private medical 
center for treat for a mental illness in February 1988.  With 
regard to his claim for service connection for a digestive 
disorder, private treatment records showed that in April 1994 
he was admitted to a hospital for complaints of abdominal 
pain and was thought to have either passed a kidney stone or 
have gastroenteritis.  Upon discharge, the final diagnosis 
was abdominal pain, etiology undetermined.  VA treatment 
records dated in 1994 show a diagnosis of small hiatal hernia 
and gastroesophageal reflux.  

Evidence submitted since the June 1995 RO rating decision 
includes report of VA examination, VA treatment records, 
unrelated private treatment records, and correspondence from 
the veteran.  What was missing when the RO initially denied 
service connection in June 1995 was evidence showing 
complaints of or treatment for a digestive disorder or mental 
disorder in service, as well as competent medical evidence 
linking a current digestive disorder or current mental 
disorder to service.  A review of the evidence received since 
June 1995 shows that although this evidence is new, it is not 
material.  VA treatment records showed that in November 1994 
he underwent an appendectomy.  At that time he reported a 
history of hiatal hernia with GERD and that he had stopped 
Zantac one month prior because he was not having indigestion 
at that time.  He also complained of chronic depression by 
history, but denied any treatment.  On VA examination in 
March 2002 he was found to have a small hiatal hernia.  On a 
VA psychiatric examination in March 2002, no psychiatric 
disorder or condition was found.  

Thus, none of the new evidence shows that either a mental 
disorder or a digestive disorder were incurred in service or 
are related to service.  Moreover, none of the new evidence 
provides an unestablished fact necessary to substantiate 
either the claim for service connection for a mental disorder 
or the claim for service connection for a digestive disorder, 
and does not raise a reasonable possibility of substantiating 
either claim.  The veteran's assertions on the cause of any 
current digestive disorder and his assertions that he has a 
mental disorder are also not material evidence, since he is a 
layman and has no competence to give an opinion on medical 
causation or diagnosis.  Layno, supra.  Thus, the Board 
concludes that new and material evidence has not been 
presented to reopen the veteran's claims for service 
connection for a mental disorder and for a digestive 
disorder, and these claims are not reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  In the present 
case, the Board finds that the VCAA notice requirements have 
been satisfied with respect to the veteran's claim as the RO 
sent him a notice letter in June 2002, which met the four 
notice requirements of Quartuccio and Pelegrini.  This letter 
was sent to the veteran before the adverse rating decision of 
August 2002; thus, it meets the timing requirement of 
Pelegrini.  To the extent that there is any defect in the 
June 2002 letter, the Board also notes that the veteran was 
provided with the text of 38 C.F.R. § 3.159 in the statement 
of the case.  This regulation sets forth the notice and duty-
to-assist requirements of the VCAA.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The Board notes that VA has obtained VA and private treatment 
records for the veteran, per his instructions.  With regard 
to the applications to reopen previously denied service 
connection claims, the Board notes that a VA examination is 
not warranted until a claim has been reopened with new and 
material evidence.  With regard to the claims for service 
connection, the record reflects that the veteran underwent a 
VA mental disorder examination and a VA general medical 
examination in March 2002.  

With regard to further examinations, the Board finds that 
additional VA examinations are not warranted or necessary to 
make a decision on these claims.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  

The Board notes, however, that there is no evidence, other 
than the veteran's lay contentions, to show that he has a 
heart condition related to service, a current lumbar 
disability, or a current disability manifested by dementia or 
memory loss.  Although the veteran is competent to report 
symptoms, he is a layperson and cannot given an opinion on a 
medical diagnosis or etiology.  Layno, supra.  Moreover, even 
if the veteran's exposure to harmful gases and chemicals in 
service were verified, there is no evidence of record, other 
than the veteran's contentions, that shows any association 
between such exposure in service to any current reported 
symptoms.  The veteran's contentions that he has symptoms 
related to gas and chemical exposure are an insufficient 
basis for a medical examination to be obtained, according to 
the pertinent regulation.  Under these circumstances, there 
is no basis for obtaining any additional VA examinations.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.


ORDER

Service connection for a heart condition is denied.

Service connection for residuals of a lumbar spine injury is 
denied.

Service connection for dementia, claimed as memory loss, is 
denied.

New and material evidence has not been submitted and the 
claim to reopen a claim of entitlement to service connection 
for a digestive disorder is denied.

New and material evidence has not been submitted and the 
claim to reopen a claim of entitlement to service connection 
for a mental disorder is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


